DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. On page 2, the Applicant argues that Lanfermann fails to disclose, teach or suggest the feature that “the electromyography signal is measured independently of the posture signal and berthing signal”… because Lanfermann is related to an exercise device and does not teach a device and method for determining and/or monitoring the respiratory effort of a subject wherein the electromyography signal is measured independently of the posture and breathing signal. This argument is considered in full but is not persuasive. The Examiner has relied on the Tehrani in view of Denk to show determining and/or monitoring the respiratory effort of a subject as detailed in the office action mailed on 10/13/2021. The Examiner has only relied on Lanfermann to show that it is known to provide measuring electromyography signal from an EMG sensor that is independent to sensors that measure movement, respirator signal, etc. The Examiner has not relied on Lanfermann to show other limitations regarding determining and/or monitoring the respiratory effort of a subject. In other words, the main reference reads over the applicant’s claimed invention and provides an express goal. Secondary references have only been used to establish optimizing the data/signal being collected. As such, specific motivational statement in each secondary reference that is consistent with the goal has been set forth.  
The Applicant relies on the same argument for the dependent claims 2-8, and 11-16. Since the arguments are considered not to be persuasive, the rejection of these claims is also maintained.
The rejection is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 10-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20060149334 granted to Tehrani et al. (hereinafter “Tehrani”) in view of WO2015153837A1 granted to Denk in yet further view of 20100234699 granted to Lanfermann et al. (hereinafter “Lanfermann”)
Regarding claim 1, Tehrani discloses a device for determining and/or monitoring the respiratory effort of a subject (e.g. Para 0015-0016, 0058 and 0062, control unit 100), the device comprising: a breathing signal indicating breathing cycles of the subject (e.g. Paras 0057-0058 “control unit 100…An EMG signal may be used or other sensed activity may also correspond with either tidal volume or airflow and may be used to identify different portions of a respiration cycle” Fig. 16a), and an electromyography signal indicating neuronal activity of the subject (e.g. para 0057 “An electrode or electrodes may be used to sense the EMG of the diaphragm to determine respiration parameters” Fig. 16A, para 0057-0058 “EMG input”, “receive and process signals corresponding to …nerve activity”, para 0067); and a processing unit, wherein the processing unit is configured to determine the received electromyography signal as a determined electromyography signal for determining the respiratory effort of the subject from at least one of an analysis and an interpretation of the received electromyography signal and wherein the processing unit is further configured to derive the respiratory effort based on the determined electromyography signal (e.g. Paras. 0057-0058 “The control unit 100 is configured to receive and process signals corresponding to sensed physiological parameters, but fails to explicitly disclose a receiving unit for receiving a posture signal indicating at least one position of the subject, based on only when the received posture signal is indicating a particular position of at least one position of the subject and the received breathing signal is indicating a particular stage of the breathing cycles of the subject. 
Denk teaches a similar device that includes a movement sensor that may be a three-axis accelerometer, a respiration sensor that may be an electromyography sensor (e.g. para 0012) which can detect the inspiratory breathing effort in the patient (e.g. para 0012). Denk teaches that a pacing processor determines the breathing effort of the implanted patient from the respiratory signal (which may be the electromyography sensor) and the movement signal to control the pulse and pacing signal (e.g. paras 0013-0014). Denk further teaches that a respiration sensor and a movement sensor are used to provide an effort based respiration …     three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving, how fast… If there is ipsilateral movement (same side as the respiration sensor), then the parasternal muscle is active and the EMG signal needs to be ignored during that motion. But if the gyroscope sensor indicates contralateral movement, no EMG activation will be seen (e.g. Para 0034). Therefore, Denk teaches that it is known to determine the respiratory effort of a subject using an EMG sensor and determining the respiratory effort based on a particular stage of the breathing cycle/respiration cycle (as disclosed in paragraphs 0024-0028) and a particular position of the subject (as disclosed in paragraphs 0034-0036). 
It is noted that Denk teaches that depending on the outcome of the mentioned sensors, at least a portion of the EMG signal will be ignored. The examiner understands this to be synonymous to “analysis and an interpretation of the received electromyography signal based only when the received posture signal is indicating a particular position…and the received breathing signal is indicating a particular stage of the breathing cycle of the subject”. 
Tehrani as modified by Denk teaches the limitations above but fails to disclose wherein the EMG signal is measured independently of the posture signal and breathing signal. Lanfermann teaches a similar system for monitoring exercise motions of a person having a movement sensor, EMG sensor and Respiratory sensor as shown in figure 1 which gather and transmit their signals to the signal processing unit (fig. 1). Therefore, it would have been 

Regarding claim 2, Tehrani as modified by Denk and Lanfermann (hereinafter “modified Tehrani”) renders the device according to claim 1 obvious as recited hereinabove, Tehrani discloses further comprising an accelerometer sensor for measuring the posture signal and the breathing signal of the subject (e.g. para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns.”).  

Regarding claim 6, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Tehrani discloses wherein the receiving unit is further arranged for receiving a movement signal indicating at least one of a presence and an absence of non-breathing activity of the subject (e.g. para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns”); and wherein the processing unit is further configured to determine the electromyography signal for determining the respiratory effort from the at least one of the analysis and the interpretation of the received electromyography signal (it is noted that the only when the received posture signal is indicating a particular position of the at least one position of the subject and the received breathing signal is indicating the particular stage of the breathing cycle of the subject and the movement signal is indicating the absence of non- breathing activity of the subject (e.g. paras 0012-0014, 0019, 0034-0036, see claim 10),. 

Regarding claim 8, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Denk further comprising an indicating unit, wherein the indicating unit is configured to indicate the posture signal of the subject by indicating the at least one position of the subject relative to an axis vertical to the ground (e.g. para 0034 “a three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving”).  

Regarding claim 10, Tehrani discloses a method for determining a respiratory effort of a subject (e.g. Para 0015-0016, 0058 and 0062, control unit 100), the method comprising: receiving, a breathing signal indicating breathing cycles of the subject (e.g. Paras 0057-0058 “control unit 100…An EMG signal may be used or other sensed activity may also correspond with either tidal volume or airflow and may be used to identify different portions of a the received electromyography signal as a determined electromyography signal for determining the respiratory effort of the subject from at least one of an analysis and an interpretation of the received electromyography signal; and deriving the respiratory effort from the determined electromyography signal (e.g. Paras. 0057-0058 “The control unit 100 is configured to receive and process signals corresponding to sensed physiological parameters, e.g., pressure, flow, nerve activity, diaphragm or intercostal muscle movement, and/or EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18”) but fails to explicitly disclose a receiving unit for receiving a posture signal indicating at least one position of the subject, based on only when the received posture signal is indicating a particular position of at least one position of the subject and the received breathing signal is indicating a particular stage of the breathing cycles of the subject. 
Denk teaches a similar device that includes a movement sensor that may be a three-axis accelerometer, a respiration sensor that may be an electromyography sensor (e.g. para 0012) which can detect the inspiratory breathing effort in the patient (e.g. para 0012). Denk teaches that a pacing processor determines the breathing effort of the implanted patient from the respiratory signal (which may be the electromyography sensor) and the movement signal to control the pulse and pacing signal (e.g. paras 0013-0014). Therefore, Denk teaches that it is known to determine the respiratory effort of a subject using an EMG sensor and determining 

Regarding claim 11, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Tehrani further comprising receiving a movement signal indicating at least one of a presence and an absence of non-breathing activity of the subject (e.g. para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns”), while Denk teaches that wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject from the at least one of the analysis 

Regarding claim 13, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Denk teaches wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject from the at least one of the analysis and the interpretation of the received electromyography signal is based only on when the received posture signal is indicating the particular position of the subject relative to an axis vertical to a ground and the received breathing signal is indicating an inhaling stage of the breathing cycles of the subject (e.g. para 0019, para 0034 “a three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving”, para 0007, 0037).  

Regarding claim 14, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Tehrani further comprising monitoring a respiratory disorder based on the derived respiratory effort of the subject (e.g. para 0083-0084).     

Regarding claim 15, Tehrani teaches a non-transitory computer readable medium comprising a computer program including program code for causing a computer or a processor to carry out the steps of the method as claimed in claim 10 (which has been made obvious under modified Tehrani, see rejection of claim 10) when said computer program is carried out on the computer or the processor  (e.g. para 0058 “control unit” includes a “processor for processing signal received”, para 0062, 0065).    

Regarding claim 16, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Denk teaches wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject from the at least one of the analysis and the interpretation of the received electromyography signal is based only on when the received posture signal is indicating the particular position of the subject relative to an axis vertical to a ground and the received breathing signal is indicating an inhaling stage of the breathing cycles of the subject (e.g. para 0019, para 0034 “a three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving”, para 0007, 0037).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, 13-16  above, and further in view of US Pat Pub No 2007/0255184 granted to Shennib (hereinafter “Shennib”).
Regarding claim 3, modified Tehrani discloses device according to claim 1, but fails to explicitly disclose further comprising an electromyography patch for measuring the electromyography signal of the subject. Shennib teaches using electromyography patch for measuring the electromyography signal of the subject (e.g. Abstract; Para. 0047). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Shennib in order to provide the predictable results of allowing the patch to remain on the skin of the patient for several days (e.g. Para. 0026). 

Regarding claim 4, modified Tehrani discloses device according to claim 3, but fails to disclose wherein the electromyography patch is watertight.  
Shennib teaches wherein the electromyography patch is watertight (e.g. Para. 0027). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Shennib in order to provide the predictable results of allowing the patch to remain on the skin of the patient for several days (e.g. Para. 0026). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, 13-16  above, and further in view of US Pat Pub No US-20150366504 A1 granted to Connor et al. (hereinafter “Connor”).
Regarding claim 5, modified Tehrani discloses the device according to claim 1, but fails to disclose further comprising a plurality of electromyography patches for selectively measuring the electromyography signal of the subject.  Connor teaches further comprising a plurality of electromyography patches for selectively measuring the electromyography signal of the subject It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Connor to provide the predictable result of using additional EMG sensors that can be positioned at different locations and orientation in order to reduce measurements variability and error (e.g. Para. 0118).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, 13-16  above, and further in view of US Pat Pub No 20050115561 granted to Stahmann et al. (hereinafter “Stahmann”). 
Regarding claim 7, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the receiving unit is further arranged for receiving a heart rate signal; and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive the respiratory effort based on the corrected determined electromyography signal.  
Tahmann teaches that it is known to use a device for determining (e.g. abstract, para 0332 “a patient-external respiratory therapy device”) a respiratory effort of a subject (e.g. para 0219, 0345 “respiratory effort may be detected based on changes in an electromyogram (EMG) sensor signal”). Stahmann teaches wherein the receiving unit is further arranged for receiving a heart rate signal (e.g. para 0194); and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive 

Regarding claim 12, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, but fails to disclose further comprising: receiving a heart rate signal; correcting the determined electromyography signal based on the heart rate signal; and deriving the respiratory effort based on the corrected determined electromyography signal. Tahmann teaches that it is known to use a device for determining (e.g. abstract, para 0332 “a patient-external respiratory therapy device”) a respiratory effort of a subject (e.g. para 0219, 0345 “respiratory effort may be detected based on changes in an electromyogram (EMG) sensor signal”). Stahmann teaches wherein the receiving unit is further arranged for receiving a heart rate signal (e.g. para 0194); and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive the respiratory effort based on the corrected determined electromyography signal (e.g. para 0219).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792